DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13, 15-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2021/0282111 A1) in view of Zarifi(US 2021/0050963 A1).
Regarding claims 1 and 10, Yamada ‘111 teaches,  an apparatus([0161], Figs. 3, 5,  bases station and server) comprising: memory to store downlink (DL) positioning reference signal (PRS) configuration information([0011], [0161], Figs. 3, 5, configuration information for PRS determined by base station); and
 processor circuitry, coupled with the memory, to([0161], Figs. 3, 5, processor coupled to memory for processing downlink PRS) :
 	retrieve the DL PRS configuration information from the memory( [0011], [0104] and Figs. 3, 5, obtaining DP PRS configuration information) , wherein the DL PRS configuration information includes an indication of a DL PRS resource associated with a spatial transmission filter( [0011], [0017], [0104] and Figs. 3, 5, configuration information  including  PRS resource that is configured with a  QCL information for determining a first spatial receiving filter for receiving  PRS resource by the terminal apparatus).
Yamada ‘111 does not explicitly teach, encode a message for transmission to a user equipment (UE) that includes the DL PRS configuration information.  
Zarifi ‘963 teaches, encode a message for transmission to a user equipment (UE) that includes the DL PRS configuration information( [0019], [0022] and Figs. 5, 10, a DL message encode with configuration information for DL PRS being transmitted to electronic device(ED)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Yamada ‘111 by incorporating the downlink configuration information transmission method of Zarifi ‘963, since such modification would provide efficient configuration information method as suggested by Zarifi ‘963 ([0009]).

Regarding claims 2, 11 and 19, the combination of Yamada ‘111 Zarifi ‘963 teaches all claim limitations of the independent claims, Yamada ‘111 further teaches, wherein the DL PRS resource is associated with a spatial transmission filter inside a DL PRS occasion(Yamada ‘111 , [0011], [0017], [0104] and Figs. 3, 5, configuration information  including  PRS resource that is configured with a  QCL information for determining a first spatial receiving filter for receiving PRS resource by the terminal apparatus).  
Regarding claims 3 and 12, the combination of Yamada ‘111 Zarifi ‘963 teaches all claim limitations of the independent claims, Yamada ‘111 further teaches, wherein the DL PRS configuration information includes an indication of a plurality of DL PRS resources associated with a plurality of spatial transmission filters(0011], [0017], [0104] and Figs. 3, 5, configuration information  including  PRS resource that is configured with a  QCL information for determining a first spatial receiving filter for receiving  PRS resource by the terminal apparatus). 
Yamada ‘111 does not explicitly teach, wherein each respective DL PRS resource is associated with a respective spatial transmission filter.
Zarifi ‘963 teaches, wherein each respective DL PRS resource is associated with a respective spatial transmission filter([0054], [0071], [0116], DL PRS resources and associated transmission filter being indicated by the configuration information).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Yamada ‘111 by incorporating the downlink configuration information transmission method of Zarifi ‘963, since such modification would provide efficient configuration information method as suggested by Zarifi ‘963 ([0009]).
Regarding claims 4 and 13, the combination of Yamada ‘111 Zarifi ‘963 teaches all claim limitations of the independent claims, Yamada ‘111 further teaches wherein the plurality of DL PRS resources are associated with the plurality of spatial transmission filters across a plurality of DL PRS occasions(Yamada ‘111, [0011], [0017], [0104] and Figs. 3, 5, set of DLPRS resources associated with a spatial transmission filter). 
	Regarding claim 6, the combination of Yamada ‘111 Zarifi ‘963 teaches all claim limitations of the independent claims, Yamada ‘111 further teaches, wherein the DL PRS configuration information further includes an indication of a DL PRS starting symbol offset(Yamada ‘111, [0104], [0105] configuration information including time domain offset value).  
Regarding claim 7, the combination of Yamada ‘111 Zarifi ‘963 teaches all claim limitations of the independent claims, the combination further teaches, wherein the DL PRS configuration information further includes an indication of DL PRS periodicity that is 4, 5, 8, 10, 16, 20, 32, 40, 64, 80, 160, 320, 640, 1280, or 2560 slots(Zarifi ‘963, [0129],  [0135], configuration information that includes slot offset and periodicity).  
Regarding claims 8, 16 and 23 the combination of Yamada ‘111 Zarifi ‘963 teaches all claim limitations of the independent claims, Yamada ‘111further teaches, wherein the DL PRS configuration information further includes an indication of measurement quality, wherein the indication of measurement quality includes an estimate of uncertainty associated with a measurement, or an indication of error resolution(Yamada ‘111, [0104], [0105], configuration information comprising expected RSTD uncertainty).  

Regarding claims 9, 17 and 24 the combination of Yamada ‘111 and Zarifi ‘963 teaches all claim limitations of the independent claims, Zarifi ‘963 further teaches, wherein the DL PRS configuration information further includes an indication of a DL PRS resource muting pattern([0129],  [0135], configuration information including muting pattern).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Yamada ‘111 by incorporating the downlink configuration information transmission method of Zarifi ‘963, since such modification would provide efficient configuration information method as suggested by Zarifi ‘963 ([0009]).
Regarding claims 15 and 22, the combination of Yamada ‘111 Zarifi ‘963 teaches all claim limitations of the independent claims, the combination further teaches, wherein the DL PRS configuration information further includes an indication of a DL PRS starting symbol offset(Yamada ‘111, [0104], [0105] configuration information including time domain offset value) or an indication of DL PRS periodicity that is 4, 5, 8, 10, 16, 20, 32, 40, 64, 80, 160, 320, 640, 1280, or 2560 slots(Zarifi ‘963 [0129], [0135], configuration information that includes slot offset and periodicity).  
Regarding claim 18, Yamada ‘111 teaches, receive a configuration message comprising downlink (DL) positioning reference signal (PRS) configuration information that includes an indication of a DL PRS resource associated with a spatial transmission filter( [0011], [0017], [0104] and Figs. 3, 5,  electronic device receiving configuration information  including  PRS resource that is configured with a  QCL information for determining a first spatial receiving filter for receiving  PRS resource by the terminal apparatus); and
 perform a DL PRS measurement based on the configuration message([0104], [0135], [0137] and Fig. 6, UE performing measurement based on DL PRS configuration information).
	Yamada ‘111 does not explicit teach, one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a user equipment (UE) to.
Zarifi ‘963 teaches, one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a user equipment (UE) to( [0019], [0022] , [0083] and Fig 2B,  Electronic Device (UE) comprising central processing unit and memory to enable the UE receive DL PRS  configuration information from the network). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Yamada ‘111 by incorporating the downlink configuration information transmission method of Zarifi ‘963, since such modification would provide efficient configuration information method as suggested by Zarifi ‘963 ([0009]).
Regarding claim 20 the combination of Yamada ‘111 and Zarifi ‘963 teaches all claim limitations of the independent claims, Yamada ‘111 further teaches, wherein the DL PRS configuration information includes an indication of a plurality of DL PRS resources associated with a plurality of spatial transmission filters(0011], [0017], [0104] and Figs. 3, 5, configuration information  including  PRS resource that is configured with a  QCL information for determining a first spatial receiving filter for receiving  PRS resource by the terminal apparatus), and wherein the plurality of DL PRS resources are associated with the plurality of spatial transmission filters across a plurality of DL PRS occasions(Yamada ‘111, [0011], [0017], [0104] and Figs. 3, 5, set of DLPRS resources associated with a spatial transmission filter).
Yamada ‘111 does not explicitly teach, wherein each respective DL PRS resource is associated with a respective spatial transmission filter.
Zarifi ‘963 teaches, wherein each respective DL PRS resource is associated with a respective spatial transmission filter([0054], [0071], [0116], DL PRS resources and associated transmission filter being indicated by the configuration information).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Yamada ‘111 by incorporating the downlink configuration information transmission method of Zarifi ‘963, since such modification would provide efficient configuration information method as suggested by Zarifi ‘963 ([0009]).

Claims 5, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘111 and Zarifi ‘963 as applied to claims above, and further in view of Cha et al(US 2022/0224498 A1).

Regarding claims 5, 14 and 21 the combination of Yamada ‘111 and Zarifi ‘963 teaches all claim limitations of the independent claims except, wherein the DL PRS configuration information further includes an indication of a resource element (RE) offset pattern, and wherein the RE offset pattern indicates a comb size of 2, 4, or 6.
Cha ‘498 teaches, wherein the DL PRS configuration information further includes an indication of a resource element (RE) offset pattern, and wherein the RE offset pattern indicates a comb size of 2, 4, or 6([0301], [0426], shifting the N comb offset across DL PRS symbols, where N is a natural number).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamada ‘111 and Zarifi ‘963 by incorporating the teaching of Cha ‘498, since such modification would provide a method for transmitting and receiving a signal in a wireless communication system and an apparatus supporting the same as suggested by Cha ‘498 ([0009).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474